— In an action for a divorce and ancillary relief, the defendant husband appeals, as limited by his brief, from stated portions of a judgment of the Supreme Court, Suffolk County (Kitson, J.), dated September 12, 1989 which, inter alia, failed to grant him a distributive award based upon the plaintiff wife’s attainment of a computer programming certificate during the marriage.
Ordered that the judgment is affirmed insofar as appealed from, without costs or disbursements.
*718The defendant husband contends that the Supreme Court’s determination that the plaintiff wife’s attainment of a certificate in computer programming did not enhance her earnings capacity was erroneously based, inter alia, on an underestimate of her current earnings. We disagree. The court’s use of a figure representing the wife’s current earnings that was $10,000 less than that used by the husband’s expert witness was properly based on an exhibit introduced at the trial reflecting the wife’s most recent earnings.
In any event, even if there existed evidence in the record supporting the conclusion that the certificate had in fact enhanced the wife’s earnings capacity, we would nonetheless sustain the exercise of the trial court’s discretion, because the husband did not make any substantial contribution to the attainment of the certificate (cf., O’Brien v O’Brien, 66 NY2d 576). Lawrence, J. P., Miller, Ritter and Copertino, JJ., concur.